DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Takagishi reference (Japanese Reference No. JP2013/067823A) in view of the Ueno reference (JPH0565850A).
7.	Regarding claim 1, the Takagishi reference discloses:
an internal-combustion engine piston (FIG. 1) comprising: 
a piston body (3) a component (Ain) formed in the piston body (3); and 
a first heat shielding layer (6) and a second heat shielding layer (5) formed on a top face of the piston body (3) (FIG. 2) and forming a part of a combustion chamber (FIG. 1), wherein
the first heat shielding layer (6) is composed of a material having a lower thermal conductivity and volumetric specific heat equal to or lower than those of a piston base material (aluminum) forming the piston body [Abstract],
the second heat shielding layer (5) is composed of a material having a lower thermal conductivity and volumetric specific heat than those of the first heat shielding layer [Abstract], and a separation distance between the first heat shielding layer (6) and the component (Ain) is 
set to be less than a separation distance between the second heat shielding layer (5) and the component (Ain).
The Takagishi reference discloses the invention as essentially claimed.  However, the Takagishi reference fails to disclose the component is a cooling passage.  

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Takagishi reference, such that the Takagishi reference fails to disclose the component is a cooling passage, as clearly suggested and taught by the Ueno reference, in order to allow oil to be injected into the cooling passage for cooling purposes [Abstract].  
8.	Regarding claim 2, the Takagishi reference further discloses:
wherein the first heat shielding layer (6) is formed at a position where the first heat shielding layer (6) overlaps at least a part of the component (Ain) when viewed from a side of the combustion chamber in a sliding direction of the piston body (FIG. 1).
The Takagishi reference discloses the invention as essentially claimed.  However, the Takagishi reference fails to disclose the component is a cooling passage.  
The Ueno reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 3) a cooling passage (20).  Such configurations/structures would allow oil to be injected into the cooling passage for cooling purposes [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Takagishi reference, such that the Takagishi reference fails to disclose the component is a cooling passage, as clearly suggested 
and taught by the Ueno reference, in order to allow oil to be injected into the cooling passage for cooling purposes [Abstract]. 
9.	Regarding claim 3, the Takagishi reference further discloses:
component (Ain) to a projected area of the first heat shielding layer is set to be greater than a ratio of an overlapping projected area of the second heat shielding layer and the component (Ain) to a projected area of the second heat shielding layer (5) when viewed from the side of the combustion chamber in the sliding direction of the piston body (FIG. 1).
The Takagishi reference discloses the invention as essentially claimed.  However, the Takagishi reference fails to disclose the component is a cooling passage.  
The Ueno reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 3) a cooling passage (20).  Such configurations/structures would allow oil to be injected into the cooling passage for cooling purposes [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Takagishi reference, such that the Takagishi reference fails to disclose the component is a cooling passage, as clearly suggested and taught by the Ueno reference, in order to allow oil to be injected into the cooling passage for cooling purposes [Abstract]. 
10.	Regarding claim 4, the Takagishi reference further discloses:
wherein at least a part of a lower surface (FIG. 1—the bottom surface contact the top surface of cavity Ain) of the first heat shielding layer (6) is positioned lower than a lower surface 
of the second heat shielding layer (5) (FIG. 1—layer (5) is above layer (6)) when a direction of movement of the piston body to a bottom dead point is a lower side (FIG. 1).
11.	Regarding claim 5, the Takagishi reference further discloses:
wherein the first heat shielding layer (6) is disposed on a region having a greater combustion chamber radius than that of a region in which the second heat shielding layer (5) is disposed (FIG. 2).
12.	Regarding claim 6, the Takagishi reference further discloses:
component (Ain) are formed in a circular shape or an arc shape, and disposed in the piston body (FIG. 2).
13.	Regarding claim 7, the Takagishi reference fails to disclose:
wherein the cooling passage is formed closer to an exhaust side than a vicinity of a center of the combustion chamber.
The Ueno reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 15) wherein the cooling passage (20) is formed closer to an exhaust side than a vicinity of a center of the combustion chamber (FIG. 15).  Such configurations/structures would allow oil to be injected into the cooling passage for cooling purposes [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Takagishi reference, such that the Takagishi reference fails to disclose wherein the cooling passage is formed closer to an exhaust side than a vicinity of a center of the combustion chamber, as clearly suggested and taught by the Ueno reference, in order to allow oil to be injected into the cooling passage for cooling purposes [Abstract]. 
14.	Regarding claim 8, the Takagishi reference further discloses:
wherein a cavity (Ain) is formed in the top face of the piston body (3), and
the first heat shielding layer (6) is provided on at least a bottom face of the cavity (FIGS. 1-2).
15.	Regarding claim 10, the Takagishi reference fails to disclose:
wherein a cooling oil inlet of the cooling passage is formed on a side of the cavity, and a cooling oil outlet of the cooling passage is formed on an opposite side of the cavity.
The Ueno reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 15) wherein a cooling oil inlet (21) of the cooling passage (20) is formed on a side of the cavity (15), and a cooling oil outlet (22) of the 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Takagishi reference, such that the Takagishi reference fails to disclose wherein a cooling oil inlet of the cooling passage is formed on a side of the cavity, and a cooling oil outlet of the cooling passage is formed on an opposite side of the cavity, as clearly suggested and taught by the Ueno reference, in order to allow oil to be injected into the cooling passage for cooling purposes [Abstract]. 
16.	Regarding claim 11, the Takagishi reference further discloses:
wherein the piston body is used in an in-cylinder direct injection internal-combustion engine including a fuel injection valve for directly injecting fuel into the combustion chamber (FIG. 1).
17.	Regarding claim 12, the Takagishi reference further discloses:
wherein the first heat shielding layer (6) is formed at a position where the first heat shielding layer intersects with at least one of axes of spray injected from the fuel injection valve when the piston body is in a vicinity of an intermediate position between a top dead point and a bottom dead point (FIG. 1).
18.	Regarding claim 16, the Takagishi reference further discloses:
wherein a total area of the first heat shielding layer (6) forming the combustion chamber is set to be less than a total area of the second heat shielding layer (5) forming the combustion chamber.
19.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Takagishi reference in view of the Ueno reference and further in view of the Yamashita reference (Japanese Reference No. JP2013/164028A).

wherein the first heat shielding layer and the second heat shielding layer are formed of a porous body, and a porosity of the first heat shielding layer is set to be less than that of the second heat shielding layer.
The Yamashita reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in [Paragraph 0029] wherein the first heat shielding layer (4) and the second heat shielding layer (3) are formed of a porous body [Paragraph 0029], and a porosity of the first heat shielding layer is set to be less than that of the second heat shielding layer [Paragraph 0029].  Such configurations/structures would allow a decrease in heat insulating property [Paragraph 0030].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Takagishi reference, such that the piston further includes wherein the first heat shielding layer and the second heat shielding layer are formed of a porous body, and a porosity of the first heat shielding layer is set to be less than that of the second heat shielding layer, as clearly suggested and taught by the Yamashita reference, in order to allow a decrease in heat insulating property [Paragraph 0030].  
21.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Takagishi reference in view of the Ueno reference and further in view of the Kawaguchi reference (Japanese Reference No. JP2013/024143A).
22.	Regarding claim 15, the Takagishi reference fails to disclose:
wherein a thickness of the first heat shielding layer is set to be greater than that of the second heat shielding layer.
The Kawaguchi reference teaches it is conventional in the art of heat insulative films for internal combustion engines to provide as taught in [Paragraph 0043] wherein a thickness of the first heat shielding layer (7a) is set to be greater than that of the second heat shielding layer 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Takagishi reference, such that the piston further includes wherein a thickness of the first heat shielding layer is set to be greater than that of the second heat shielding layer, as clearly suggested and taught by the Kawaguchi reference, in order to allow improvement of the heat insulating performance [Paragraph 0043].  
23.	Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Takagishi reference in view of the Ueno reference and further in view of the Suzuki reference (Japanese Reference No. JP2008/038757A).
24.	Regarding claim 17, the Takagishi reference further discloses:
the internal-combustion engine including the internal-combustion engine piston according to claim 1 (obvious).
The Takagishi reference discloses the invention as essentially claimed.  However, the Takagishi reference fails to disclose a method for controlling cooling of an internal-combustion engine piston, cooling medium supply means for supplying a cooling medium into the cooling passage, and cooling medium variable supply means for changing a flow rate of the cooling medium, wherein an amount of cooling medium supplied from the cooling medium supply means to the cooling passage is adjusted by the cooling medium variable supply means based on a cooling water temperature or a lubricating oil temperature of the internal-combustion engine.
The Suzuki reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in [Paragraph 0004] a method for controlling cooling of an internal-combustion engine piston [Paragraph 0004], cooling medium supply means (17) for supplying a cooling medium into the cooling passage (18), and cooling medium variable supply means (28) for changing a flow rate of the cooling medium, wherein an amount of 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Takagishi reference, such that the piston further includes a method for controlling cooling of an internal-combustion engine piston, cooling medium supply means for supplying a cooling medium into the cooling passage, and cooling medium variable supply means for changing a flow rate of the cooling medium, wherein an amount of cooling medium supplied from the cooling medium supply means to the cooling passage is adjusted by the cooling medium variable supply means based on a cooling water temperature or a lubricating oil temperature of the internal-combustion engine, as clearly suggested and taught by the Suzuki reference, in order to allow suppression of knocking [Paragraph 0016].  
25.	Regarding claim 18, the Takagishi reference fails to disclose:
wherein the amount of cooling medium supplied to the cooling passage in a case where the cooling water temperature or the lubricating oil temperature is high is increased as compared to a case where the cooling water temperature or the lubricating oil temperature is low.
The Suzuki reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in [Paragraph 0026] wherein the amount of cooling medium supplied to the cooling passage in a case where the cooling water temperature or the lubricating oil temperature is high is increased as compared to a case where the cooling 
water temperature or the lubricating oil temperature is low [Paragraph 0026].  Such configurations/structures would allow the suppression of knocking [Paragraph 0016].  

26.	Regarding claim 19, the Takagishi reference fails to disclose:
wherein, when the cooling water temperature or the lubricating oil temperature is lower than a predetermined temperature, supply of the cooling medium to the cooling passage is stopped, and when the cooling water temperature or the lubricating oil temperature is higher than the predetermined temperature, the cooling medium is supplied to the cooling passage.
The Suzuki reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in [Paragraph 0026] wherein, when the cooling water temperature or the lubricating oil temperature is lower than a predetermined temperature, supply of the cooling medium to the cooling passage is stopped (implicit that at some low temperature such as when the engine is stopped the oil would stop flowing), and when the cooling water temperature or the lubricating oil temperature is higher than the predetermined temperature, the cooling medium is supplied to the cooling passage (implicit).  Such configurations/structures would allow the suppression of knocking [Paragraph 0016].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Takagishi reference, such that the piston further includes wherein when the cooling water temperature or the lubricating oil temperature is lower than a predetermined temperature, supply of the cooling medium to the cooling passage is stopped, and when the cooling water temperature or the lubricating oil temperature is higher than the predetermined temperature, the cooling medium is supplied .  
27.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Takagishi reference in view of the Ueno reference and further in view of the Schneider reference (US Patent Publication No. 2015/0068471).
28.	Regarding claim 20, the Takagishi reference further discloses:
the internal-combustion engine including the internal-combustion engine piston according to claim 1 (obvious).  
The Takagishi reference discloses the invention as essentially claimed.  However, the Takagishi reference fails to disclose cooling medium supply means for supplying a cooling medium into the cooling passage, and cooling medium variable supply means for changing a flow rate of the cooling medium, wherein the cooling medium is supplied from the cooling medium supply means to the cooling passage during an idling stop period of the internal-combustion engine.
The Schneider reference teaches it is conventional in the art of piston cooling for internal combustion engines to provide as taught in [Paragraph 0045] cooling medium supply means (1) for changing a flow rate the cooling medium (via spring), wherein the cooling medium is supplied from the cooling medium supply means (1) to the cooling passage (42) during an idling stop period of the internal-combustion engine [Paragraph 0045].  Such configurations/structures would allow for a low demand for cooling oil [Paragraph 0045].  
Allowable Subject Matter
29.	Claim 13 allowed.
30.	Claims 5 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747